Quinn, President.
Respondent is a religious corporation of this state and is the owner of a two-family frame structure in the petitioner taxing district, which duly assessed the land and building for taxes- for the year 1938. On appeal, the Hudson County Board of Taxation canceled the assessment, and petitioner herewith appeals from that determination.
*209Tlie proof before us is clear to the effect that the first floor of this property is exclusively devoted to the uses of a house of worship by the church, and that the second story is employed as a dwelling for its minister.
The statute exempts from taxation buildings exclusively devoted to religious worship and those actually occupied as a parsonage by the officiating clergyman of a religious corporation of the state. Pamph. L. 1918, ch. 236, § 203 (R. S. 54:4-3.6). It does not appear to us that any principle of statutory construction should operate to deprive the respondent of the Lax exemption obviously intended by the legislature in such a situation, by mere reason of the fact that one building houses both its church and its parsonage.
The judgment of the Hudson County Board cancelling the assessment in question, should be affirmed.